TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00641-CR



                                 Mark Gibson Dudley, Appellant

                                                   v.

                                    The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
      NO. 13-1383-826, HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due on March 2, 2016. On counsel’s

motions, the deadline for filing was extended to June 2. Appellant’s counsel has now filed a

third motion requesting that the Court extend the time for filing appellant’s brief an additional

21 days. We grant the motion for extension of time and order appellant to file a brief no later than

June 23, 2016. No further extension of time will be granted and failure to comply with this order

will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

                It is ordered June 3, 2016.



Before Justices Puryear, Goodwin, and Field

Do Not Publish